Title: June 22. Tuesday.
From: Adams, John
To: 


       We have had a fine Wind ever since We came out of L’orient, but it blows fresher today than ever. Yet We go but about 5 Knots, because being obliged to wait for the Three Friends, and the Foudroyant, which sail slow, We cannot carry Sail. With all our Sails We might now go eleven Knots. This is Mercantile Politicks of Chaumont and Williams in getting the Chevaliers Baggage on Board those Ships.
       The Chevalier de la Luzerne, the other day at Mr. De Thevenards Table, gave a terrible Stroke to M. Chaumont. Chaumont said, M. Franklin parle Francais bien.—Oh que non, said the Chevalier, fort mal. Mr. Adams parle mieux que lui.—Yesterday, in a long Conversation with the Chevalier, on the Quarter Deck, he said to me, Vous connoissez les Fondemens de notre Langue tres bien. Vous parlez lentement et avec difficulté, comme un homme qui cherche pour les mots: mais vous ne pechez pas contre la Prononciation. Vous prononcez bien. Vous prononcez, beaucoup mieux que Mr. Franklin. II est impossible de l’entendre.
       Mr. Marbois, with whom I fell into Conversation, this Afternoon very easily upon Deck, said a great many Things that deserve Notice.
       He said that Mr. Franklin had a great many Friends among the Gens des Lettres in France, who make a great Impression in France, that he had Beaucoup des Agremens, Beaucoup de Charlatagnerie, that he has Wit: But that he is not a Statesman. That he might be recalled at this Moment, and in that Case, that his Opinion was he would not return to America—But would stay in Paris.
       That he heard many of the honest People in France lament that I left France, particularly the Count  and the Marquis de . That I might possibly return to France or to some other Part of Europe. That the Court of France would have Confidence in any Gentleman, that Congress should appointhave Confidence in. That there ought to be a Charge des Affairs or a Secretary, and a successor pointed out, in Case of the Death of Dr. F.
       Mr. Marbois said some were of opinion, that as I was not recalled, I ought to have staid untill I was.
       I told him that if Congress had directed me to return, I would have returned. If they had directed me to stay untill further orders I should have staid. But as they reduced me to a private Citizen I had no other Duties but those of a private Citizen to fulfill, which were to go home as soon as possible and take Care of my family. Mr. Franklin advised me to take a Journey to Geneva. My own Inclinations would have led me to Holland: But I thought my Honour concerned to return directly home.—He said I was right.
       In the Evening I fell into Chat with the Chevalier. He asked me, about Governeur Gouverneur Morris. I said it was his Christian Name—that he was not Governor. The Chevalier said He had heard of him as an able Man. I said he was a young Man, chosen into Congress since I left it. That I had sat some Years with his Elder Brother in Congress. That Governeur was a Man of Wit, and made pretty Verses—but of a Character trés legere. That the Cause of America had not been sustained by such Characters as that of Governor Morris or his Colleague Mr. Jay, who also was a young Man about 30 and not quite so solid as his Predicessor Mr. Laurence Laurens, upon whose Resignation in the sudden Heat Mr. Jay was chosen. That Mr. Lawrence had a great landed Fortune free from Debt, that he had long Experience in public life and an amiable Character for Honour And Probity. That he is between 50 and 60 Years of Age.
      